Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Request for Continued Examination (RCE) filed on 10/07/2021. Currently, claims 1-21 are pending in the application. Claims 16-21 are withdrawn from Consideration.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al (US 20070018189 A1).

Regarding claim 1, Figure 8 of Chin discloses a light emitting device ([0019]) comprising: 
a first light emitting part (40, [0025]) having a first area; 
a second light emitting part (50) having a second area; and 
a third light emitting part (30) having a third area, wherein: 
the first light emitting part (40) is disposed on a same plane (top surface of 30) as the second light emitting part (50); 
the first and second light emitting parts (40 and 450) are configured to emit light having different colors from each other, and are disposed over an emitting surface of the third light emitting part (30); and the third area (of 30) is larger than each of the first and second areas (of 40 or 50) (based on the Figure 8).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being obvious over Chin et al (US 20070018189 A1) in view of Kamiya et al (US 20120049236 A1).

Regarding claims 2-4, Figure 8 of Chin does not explicitly teach that the light emitting device according to claim 1, wherein: 
the first light emitting part (40) includes a first-conductivity type semiconductor layer, and a first semiconductor structure including an active layer and a second-conductivity type semiconductor layer; 
the second light emitting part (50) includes a first-conductivity type semiconductor layer, and a second semiconductor structure spaced apart from the first semiconductor structure and includes an active layer and a second-conductivity type semiconductor layer; and 
the third light emitting part (30) spaced apart from the first and second light emitting parts, and including a first-conductivity type semiconductor layer, an active layer, and a second-conductivity type semiconductor layer, wherein 
the light emitting device according to claim 2, further comprising: 
a first pad electrically coupled with the second-conductivity type semiconductor layer of the first light emitting part; 

a third pad electrically coupled with the second-conductivity type semiconductor layer of the third light emitting part; and 
a common pad electrically coupled to the first-conductivity type semiconductor layers of the first and third light emitting parts, wherein 
light emitting device according to claim 3, further comprising: 
a first through-pattern electrically coupling the second-conductivity type semiconductor layer of the first light emitting part and the first pad; 
a second through-pattern electrically coupling the second-conductivity type semiconductor layer of the second light emitting part and the second pad; 
a third through-pattern electrically coupling the second-conductivity type semiconductor layer of the third light emitting part and the third pad; 
a fourth through-pattern electrically coupling a portion of the first-conductivity type semiconductor layer of the first light emitting part exposed between the first and second semiconductor structures and the common pad; and 
a fifth through-pattern electrically coupling the first-conductivity type semiconductor layer of the third light emitting part and the common pad.

However, Kamiya is a pertinent art which teaches a light emitting device with a specific electrodes arrangement to reduce the drive voltage ([0020]). Figure 1 of Kamiya teaches that the light emitting device, wherein: a first light emitting part (left one in the Figure) includes a first-conductivity type semiconductor layer (22, n-type semiconductor, [0032]), and a first 

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed light emitting part configuration with connectivity in the device of Chin according to the teaching of Kamiya in order to reduce driving voltage ([0020], Kamiya), since it has been held that choosing from a finite number of identified, predictable solutions such as the light emitting part of Kamiya with the connectivity used to form the light emitting device of Chin, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).


Allowable Subject Matter

Claims 5-15 are objected to as being dependent upon rejected base claim 3, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a light emitting device comprising: 

Regarding claims 6-15, these claims are allowable as they depend on claim 5.


Response to Arguments

Applicant's arguments filed on 10/07/2021 have been fully considered but they are not persuasive. 

Applicant’s main argument regarding claim1 include: Amended claim 1 now recites, inter alia: a first light emitting part having a first area; a second light emitting part having a second area; and a third light emitting part having a third area, [...]  the first light emitting part is disposed on a same plane as the second light emitting part; the first and second light emitting parts are configured to emit light having different colors from each other, and are disposed over an emitting surface of the third light emitting part; and the third area is larger than each of the first and second areas. (Emphasis added) Applicant respectfully submits that Chin fails to disclose each and every one of the features now recited in amended claim 1.


In response, the Examiner respectfully points out that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989).  (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”); < In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). In this case, the claim recites that the first light emitting part is disposed on a same plane as the second light emitting part, wherein the first and the second light emitting parts do not have to be in contact with the plane on a broadest reasonable interpretation. Thus, considering 50 as the second light emitting part, Figure 8 of Chin discloses the limitation of “a first light emitting part (40) having a first area; a second light emitting part (50) having a second area; and a third light emitting part (30) having a third area, [...]  the first light emitting part is disposed on a same plane (consider the top surface of 10 as the plane) as the second light emitting part; the first (40) and second (50) light emitting parts are configured to emit light having different colors ([0019], 40 and 50 emit different color) from each other, and are disposed over an emitting surface of the third light emitting part (30); and the third area is larger than each of the first and second areas” on a broadest reasonable interpretation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
10/23/2021